Order, Supreme Court, New York County (Debra A. James, J.), entered January 29, 2009, which insofar as appealed from as limited by the briefs, denied defendant Port Authority’s motion for summary judgment dismissing plaintiffs causes of action under Labor Law §§ 200 and 240 (1) and for common-law negligence, modified, on the law, to dismiss the cause of action under Labor Law § 240 (1), and otherwise affirmed, without costs. Appeal from order, same court and Justice, entered January 27, 2009, which granted plaintiffs motion for partial sum*806mary judgment on the issue of the Port Authority’s liability under Labor Law § 240 (1), dismissed, without costs, as academic.